Case 2:16-cv-06599-JGB-FFM Document 90 Filed 08/31/20 Page 1 of 2 Page ID #:1039




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    2     Including Professional Corporations
      GREGORY F. HURLEY, Cal. Bar No. 126791
    3 ghurley@sheppardmullin.com
      BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
    4 bleimkuhler@sheppardmullin.com
      STACY M. DOMINGUEZ, Cal. Bar No. 279161
    5 sdominguez@sheppardmullin.com
      650 Town Center Drive, 10th Floor
    6 Costa Mesa, California 92626-1993
      Telephone: 714.513.5100
    7 Facsimile: 714.513.5130
    8 Attorneys for DOMINO’S PIZZA LLC
    9
                                       UNITED STATES DISTRICT COURT
  10
                      CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12
        GUILLERMO ROBLES,                            Case No. 2:16-cv-06599
  13                                                 Hon. Jesus G. Bernal
                          Plaintiff,
  14                                                 DEFENDANT DOMINO’S PIZZA
                 v.                                  LLC’S NOTICE OF MOTION TO
  15                                                 COMPEL AND MOTION TO
        DOMINO’S PIZZA LLC,                          COMPEL (1) RESPONSES TO
  16                                                 REQUESTS FOR PRODUCTION;
                          Defendant.                 AND (2) RESPONSES TO
  17                                                 INTERROGATORIES; REQUEST
                                                     FOR SANCTIONS
  18
                                                     Filed Concurrently with Memorandum
  19                                                 of Points & Authorities; Declaration of
                                                     Bradley J. Leimkuhler; and [Proposed]
  20                                                 Order
  21                                                 Date: September 28, 2020
                                                     Time: 9:00 a.m.
  22
  23
                                                     Trial Date:    December 8, 2020
  24
  25
  26
  27
  28
                                                                             Case No. 2:16-cv-06599
        SMRH:4813-9158-8553.1                                      NOTICE OF MOTION TO COMPEL
Case 2:16-cv-06599-JGB-FFM Document 90 Filed 08/31/20 Page 2 of 2 Page ID #:1040




    1            TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
    2            PLEASE TAKE NOTICE that on September 28, 2020 at 9:00 a.m. in
    3 Courtroom Number 1 of the above-entitled Court located at 3470 Twelfth Street,
    4 Riverside, California 92501. Defendant Domino’s Pizza LLC (“Defendant”) will,
    5 and hereby does, move the Court for an Order compelling (1) responses to Requests
    6 for Production Nos. Nos. 18-23, 25, 26 and 28; (2) responses to Interrogatories Nos.
    7 1, 2, 7, 8, and 10; and (3) for sanctions.
    8            Defendant has noticed this motion before Judge Bernal as the Magistrate
    9 Judge assigned to this case has since retired. Defendant is agreeable to the
  10 reassignment of this motion before a Magistrate Judge as soon as reasonably
  11 practicable to ensure a swift resolution of this discovery issue.
  12             As detailed in the accompanying declaration of Bradley J. Leimkuhler,
  13 counsel for Plaintiff has failed to timely meet and confer regarding the issues raised
  14 in this Motion. Therefore, this Motion is brought pursuant to L.R. 37-2.4(a). This
  15 Motion is based on this Notice of Motion and Motion, the Memorandum of Points
  16 and Authorities, the declaration of Bradley J. Leimkuhler and attached exhibits, the
  17 [Proposed] Order, and the record and files herein, and such other evidence as may
  18 be admitted at the time of the hearing of the motion.
  19 Dated: August 31, 2020
  20                                    SHEPPARD, MULLIN, RICHTER & HAMPTON
  21                                    LLP

  22
  23                                    By                /s/ Gregory F. Hurley
  24                                                     GREGORY F. HURLEY

  25                                               Attorneys for DOMINO’S PIZZA LLC
  26
  27
  28

                                                   -1-                      Case No. 2:16-cv-06599
        SMRH:4813-9158-8553.1                                     NOTICE OF MOTION TO COMPEL
